Name: Commission Regulation (EC) NoÃ 508/2009 of 15Ã June 2009 amending Regulation (EC) NoÃ 543/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards the marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: farming systems;  agricultural activity;  marketing;  animal product
 Date Published: nan

 16.6.2009 EN Official Journal of the European Union L 151/28 COMMISSION REGULATION (EC) No 508/2009 of 15 June 2009 amending Regulation (EC) No 543/2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(e), in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 18 of Commission Regulation (EC) No 543/2008 (2) the national reference laboratories have to forward to the Board of Experts, before the 1st July each year, the results of checks related to the monitoring of water content in poultrymeat set up in that Regulation. (2) For sake of harmonisation, it is advisable that all national reference laboratories use the same templates and the same address when transmitting the data to the Board of Experts. (3) Regulation (EC) No 543/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 543/2008 is amended as follows: (a) in Article 18 (1), the second subparagraph is replaced by the following: Before 1 July each year, the national reference laboratories shall forward the results of checks mentioned in paragraph 1 using the form set out in Annex XIIa to this Regulation. The findings shall be presented to the Management Committee for consideration in accordance with Article 195 of Regulation (EC) No 1234/2007. (b) A new Annex XIIa, the text of which is set out in the Annex to this Regulation, is inserted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 17.6.2008, p. 46. ANNEX ANNEX XIIa Templates referred to in Article 18(1) Control data for whole chicken carcasses from 1.1.2 ¦ - 31.12.2 ¦ Member State's name: Sample ID Nr. Producer ID Nr. Chilling Method Annex VI (1) Drip Loss (3) % Annex VI (1) Drip Loss Limit Annex VII (1) Weight [g] (2) Annex VII (1) Water (WA) [g] Annex VII (1) Protein (RPA) [g] Annex VII (1) Water limit (Wg) [g] Over Limit X Action To be sent to: AGRI-C4-ANIMAL-PRODUCTS@ec.europa.eu Control data for poultry parts from 1.1.2 ¦ - 31.12.2 ¦ Member State's name: Sample ID Nr. Species (4) Type of cuts. Producer ID Nr. Chilling Method (5) Water (WA) % Protein (RPA) % Ratio Water/Protein Limit from Regulation Over Limit X Action To be sent to: AGRI-C4-ANIMAL-PRODUCTS@ec.europa.eu (1) Annexe to Regulation (EC) No 543/2008. (2) Weight  average weight of 7 carcasses [g] (3) Drip Loss  average water loss in % of 20 carcasses. (4) T = Turkey, C = Chicken. (5) A = Air chilling, AS = Air spray chilling, IM = Immersion chilling.